DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claims 1, 2, 3, 4, 7, 8, 10, are pending. 
	Claims 5, 6, 9 are cancelled.

Allowable Subject matter
Claim(s) 1, 2, 3, 4, 7, 8, 10 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claims 1 and 10, the closest prior art is US 2019/0078818 to Khaled.  Khaled teaches an apparatus and method with,
a compressor (112, Fig. 1), a heat source side heat exchanger (condenser 102), a supercooling heat exchanger (“subcooler” 1189), a pressure reducing valve (108), and a use side heat exchanger (evaporators 110) are connected to piping, 

the bypass circuit being connected to piping on a suction side of the compressor (line 117 connecting to line 111, just before an accumulator (unnumbered) that feeds into the compressor suction port) from a position between the heat source side heat exchanger and the supercooling heat exchanger (where line 116 branches off from line 105) or 
Khaled does not teach,
an acquiring unit configured to acquire a state of refrigerant in first piping provided between the pressure reducing valve and the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping; and
a training unit configured to input a condenser refrigerant state and an operation amount related to the condenser refrigerant state, and
perform training by associating the state of the refrigerant in the first piping and the operation amount related to the state of the refrigerant in the first piping, the condenser refrigerant state, and the operation amount related to the condenser refrigerant state with a refrigerant amount.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 
an acquiring unit configured to acquire (1) a state of refrigerant in first piping provided between the pressure reducing valve and (2) the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping.” This limitation requires a single “acquiring unit” to acquire the first and second parameters.  However, in the Figures there is no single “acquiring unit,” and instead there are separate acquiring units, each for acquiring one parameter each.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
	
Specification
	The specification recites “estimated values of parameters of an ARX model must be identified.”  The acronym term “ARX” needs to be identified by its full name.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an acquiring unit configured to acquire a state of refrigerant in first piping provided between the pressure reducing valve and the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping.
There does not appear to be a clear definition of the structure of this unit in the specification and drawings.
a training unit configured to input a condenser refrigerant state and an operation amount related to the condenser refrigerant state.
There does not appear to be a clear definition of the structure of this unit in the specification and drawings.
an inference unit configured to infer a refrigerant amount from a state of the refrigerant in the first piping and an operation amount related to the state of the refrigerant in the first piping, based on a result of the training performed by the training unit.
There does not appear to be a clear definition of the structure of this unit in the specification and drawings.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims 2-4, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The office is unable to locate a description of the structure for “acquiring unit”, “training unit” and “inference unit”.  The office notes that the speciation describes a “computer” and a “CPU”, but it is not clear from the specification and Figures if the forgoing “units” make up part or all of these structures.
Further, “training unit” and “inference unit” with the claimed functions are special purpose computer-implemented means-plus-function limitations.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.  MPEP 2181 (B).
The claims are further rejected for failing to disclose any type of algorithm for performing the claimed functions.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 2-4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The office has pointed out some specific instances below, but applicant should carefully review the translation and ensure the claims conform to US practice.

Claims 1, 2, and 10 recite “acquiring unit”, “training unit” and “inference unit”.  The term “unit” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations.
Here, these limitations are discussed in terms of their function in the specification. However, the corresponding structure that is capable of performing the claimed functions is not provided in the specification. (NOTE:  the speciation describes a “computer” and a “CPU”, but it is not clear from the specification and Figures if the forgoing “units” make up part or all of these structures.)
A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 1, 
The claim recites, an acquiring unit configured to acquire a state of refrigerant in first piping provided between the pressure reducing valve and the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping.  However, Fig. 4 and par. 37 and 38 both teach that two separate acquiring units are used to obtain these parameters.  It is not clear if the claim should require two separate acquiring units.
The claim recites, “a training unit configured to input a condenser refrigerant state and an operation amount related to the condenser refrigerant state.”
The distinction between “a condenser refrigerant state” and “operation amount related to the condenser state” is not clear.  The parameters establishing the “condenser refrigerant state” are identified at par. 44 of the specification, but the office is unable to locate the parameters for an “operation amount related to the condenser state ”.  Further, it is not clear how the “training unit” as used in the claims, obtains the refrigerant state and amount.  For example, an “acquiring unit” is needed to obtain the “state” and “amount” of refrigerant in the first piping, but there is no similar acquiring device recited for obtaining these parameters for the condenser.
The term “refrigerant amount” appears in the last line of the claim, and it is not clear if this is the same “a refrigerant amount” recited in claim 1.
In general, it is not clear what is happening in Claim 1.  For example, does claim 1 cover training the system, using the trained system, or both?
Claim 2
The claim recites, “further comprising an inference unit configured to  . . . .”.  This limitation appears in the Fig. 5 embodiment.  However, that parent claim 1 recites “a training unit,” which appears in the embodiment of Fig. 4.  Reviewing both figures, it is apparent that the “inference unit” of Fig. 5 has replaced the “training unit” of Fig. 4.  Claim 2 thus requires an embodiment that includes both the “training unit” and “inference unit”, which does not appear to exist.  
Claim 3
Claim 3 depends from claim 1, recites “an inference unit”, and has the same issues as claim 2.
Claim 8
Claim 8 recites “a training step of inputting an evaporator refrigerant state and an operation amount related to the evaporator refrigerant state”.  The distinction between the “evaporator refrigerant state” and “operation amount related to the refrigerant state is not clear.  The parameters for these values are recited in par. 47 and appear to all pertain to the “evaporator refrigerant state”.  It is not clear which, if any of the parameters pertain to the “operation amount”.    
Claim 10, 
The claim recites, an acquiring unit configured to acquire a state of refrigerant in first piping provided between the pressure reducing valve and the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping.  However, Fig. 4 and par. 37 and 38 both teach that two separate acquiring units 
The claim recites, “a training unit configured to input an evaporator refrigerant state and an operation amount related to the evaporator refrigerant state”
The distinction between “evaporator refrigerant state” and “operation amount related to the evaporator refrigerant state” is not clear.  The parameters establishing the “condenser refrigerant state” are identified at par. 44 of the specification, but the office is unable to locate the parameters for an “operation amount related to the condenser state  Further, it is not clear how the “training unit” as used in the claims, obtains the states and amounts.  For example, an “acquiring unit” is needed to obtain the “state” and “amount” of refrigerant in the first piping.
The term “refrigerant amount” appears in the list line of the claim, and it is not clear if this is the same “a refrigerant amount” recited in claim 1.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763